                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
NS:JMS:ALK                                           271 Cadman Plaza East
F. #2018R02184                                       Brooklyn, New York 11201


                                                     April 9, 2021

By E-mail and ECF

The Honorable Paul A. Engelmayer
United States District Court
Eastern District of New York
Sitting by designation
40 Foley Square
New York, New York 10007

               Re:    United States v. Lucio Celli
                      Criminal Docket No. 19-127 (PAE)

Dear Judge Engelmayer:

               The government respectfully submits this letter in response to the Court’s
request for the government’s proposal as to how to minimize the possibility of prejudice to the
defendant when the government introduces as evidence at trial two calls recorded by the
Metropolitan Detention Center (the “MDC”) while the defendant was incarcerated.

                The government does not intend to introduce the portion of each recorded call
that identifies the defendant as an inmate and informs the parties that the call is being recorded.
The government does however seek to ensure that the jury understands that the calls are
authentic and were lawfully recorded.

               Accordingly, the government proposes entering into a stipulation with the
defendant stating the following:1

               1. Government Exhibits 1 and 2 contain authentic recordings of
                  telephone calls made by the defendant LUCIO CELLI on




       1
              The government has provided this proposed stipulation to defense counsel for
further consideration.
                 November 22, 2018 and December 3, 2018, respectively, that
                 the defendant knew were being recorded.
              2. Government Exhibits 1-T and 2-T are fair and accurate
                 transcripts of Government Exhibits 1 and 2.
              3. Government Exhibits 1 and 2 are admissible in evidence at
                 trial.
              4. This stipulation, marked Government Exhibit 3, is admissible
                 in evidence at trial.

               Should the defendant decline to enter such a stipulation, the government would
seek to call as a trial witness a custodian from the MDC who would testify, in sum and
substance, that (1) he or she is a custodian of records for a government agency; (2) the
defendant was informed that the two conversations were being recorded, and (3) the recordings
are authentic recordings. The government would not plan to elicit any testimony indicating
that the calls were recorded by the MDC while the defendant was incarcerated.2 In tandem,
the government proposes that the Court provide a judicial instruction to the jury to provide
clarity and minimize the possibility of any prejudice to the defendant. The government
proposes the following language for the instruction:

              The government is now going to play recordings of portions of
              conversations the defendant had with other individuals. You
              heard that the recordings are authentic and were made with the
              knowledge of the defendant. I instruct you that the government
              lawfully obtained these recordings and is entitled to use them as
              evidence in this case. I further instruct you that the context in
              which these recordings were made is irrelevant and that you
              should not speculate about the context in which these recordings




       2
               However, if the defendant objects to the admission of the recorded calls based
on a lack of proper foundation, the government should be permitted to elicit more detailed
testimony in this regard to establish the proper foundation for admission of the recordings.


                                             2
            were made. You should evaluate the recordings as you would
            any other evidence in this case.

                                            Respectfully submitted,

                                            MARK J. LESKO
                                            Acting United States Attorney

                                     By:              /s/
                                            Anna Karamigios
                                            Assistant U.S. Attorney
                                            (718) 254-6225

cc:   Benjamin Silverman, Esq.
      Dorea Silverman, Esq.
      Clerk of the Court (PAE)




                                        3
